 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Lora J Green,                                     No. CV-18-08018-PCT-DLR
10                   Plaintiff,                        ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                     Defendant.
14
15
16          Plaintiff Lora Green seeks judicial review of the Commissioner of the Social
17   Security Administration’s decision to deny her application for a period of disability and
18   disability insurance benefits. Plaintiff argues that the Administrative Law Judge (“ALJ’”)
19   improperly weighed the opinion of Plaintiff’s treating medical provider, gave too much
20   weight to the state agency examiner and physicians, and improperly discounted her
21   symptom testimony.
22          The Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and reviews only those
23   issues raised by the party challenging the ALJ’s decision. See Lewis v. Apfel, 236 F.3d
24   503, 517 n.13 (9th Cir. 2001). The ALJ’s determination will be upheld unless it contains
25   harmful legal error or is not supported by substantial evidence. Orn v. Astrue, 495 F.3d
26   625, 630 (9th Cir. 2007). Having reviewed the parties’ briefs and the administrative record,
27   the Court affirms.
28          1. The ALJ gave specific and legitimate reasons, supported by substantial evidence
 1   in the record, for affording little weight to the opinion of Plaintiff’s treating physician, Dr.
 2   Venger. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Dr. Venger opined that
 3   Plaintiff could never lift or carry more than 5 pounds, stoop, squat, climb, or crawl; could
 4   occasionally grasp, pull, push, and do fine manipulation with her hands; is unable to sit or
 5   stand/walk more than 1 hour in an 8-hour workday; and has total restriction with respect to
 6   being around moving machinery or occupational driving. Dr. Venger also noted that
 7   Plaintiff is in constant pain, exacerbated by the physical demands of caring for her mentally
 8   challenged child. The ALJ reasonably discounted Dr. Venger’s assessment because it was
 9   not supported by Dr. Venger’s own treatment records. See Bayliss v. Barnhart, 427 F.3d
10   1211, 1216 (9th Cir. 2005). For example, with respect to Plaintiff’s cervical and thoracic
11   spine, Dr. Venger found Plaintiff non-tender to palpitation, had no spasms, full range of
12   motion, normal muscle strength and tone, and no pain with neck movement. Dr. Venger
13   also observed minimal pain in Plaintiff’s lumbosacral spine upon flexion, extension, and
14   bending. The ALJ also reasonably discounted Dr. Venger’s opinion because it was based
15   to a large extent on Plaintiff’s subjective complaints, which the ALJ found not entirely
16   credible. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).
17          2. The ALJ did not assign improper weight to state agency reviewers. Dr.
18   Schellenberg, the state agency consultative examiner, opined that Plaintiff did not suffer
19   from any limitations. State agency physicians Drs. Griffith and Painton found Plaintiff not
20   disabled, noting little evidence supporting the severity of her spinal disorders. The ALJ
21   gave legally adequate reasons for assigning partial weight to these opinions. For example,
22   the ALJ assigned partial weight to Dr. Schellenberg’s opinion because it is based on
23   objective testing and observations Dr. Schellenberg made during his examination, and
24   because his opinion is consistent with the record as a whole. The ALJ gave partial weight
25   to the opinions of Drs. Griffith and Painton because their opinions are well-explained and
26   supported by the medical evidence. See 20 C.F.R. §§ 404.1527(c)(3)-(4).
27          3. The ALJ provided the requisite specific, clear, and convincing reasons for
28   discounting Plaintiff’s testimony concerning the severity of her symptoms. See Smolen v.


                                                  -2-
 1   Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). Plaintiff reported that she is bed ridden several
 2   days a week due to extreme pain, has difficulty with buttons and tying shoes, needs help to
 3   get out of the bathtub, is unable to shave or put on makeup, and needs reminders to take
 4   her medication and tend to her personal needs. The ALJ reasonably found that Plaintiff’s
 5   testimony was inconsistent with the objective medical evidence. See Rollins v. Massanari,
 6   261 F.3d 853, 857 (9th Cir. 2001). For example, despite Plaintiff’s contention that her
 7   impairments had a significant impact on her ability to stand and walk, medical evidence
 8   reflected that Plaintiff’s gait and station repeatedly were observed as normal and that
 9   Plaintiff was prescribed no assistive devices. The ALJ also noted that the record contains
10   no electrodiagnostic evidence consistent with Plaintiff’s reported inability to stand, sit or
11   walk during an 8-hour work day. The ALJ also reasonably discounted Plaintiff’s testimony
12   because her part-time work and daily activities are not limited to the extent one would
13   expect given the severity of Plaintiff’s claimed symptoms. See Bray v. Comm’r Soc. Sec.
14   Admin., 554 F.3d 1219, 1221 (9th Cir. 2009). For example, Plaintiff worked part-time for
15   the Census Bureau since 2007 with no change in her work duties, and she is the primary
16   caregiver for her adult daughter, who is non-verbal and has Angelman syndrome.
17          Because the ALJ’s decision is free of harmful legal error and reasonably supported
18   by the evidence,
19          IT IS ORDERED that the Commissioner’s decision is AFFIRMED. The Clerk of
20   Court is directed to enter judgment accordingly and terminate this case.
21          Dated this 28th day of March, 2019.
22
23
24
25
                                                   Douglas L. Rayes
26                                                 United States District Judge
27
28


                                                 -3-
